Citation Nr: 0635432	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-24 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver claimed as secondary to hepatitis C. 

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 until 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the application to 
reopen the claim for service connection for hepatitis C and 
denied the claims of entitlement to service connection for 
cirrhosis of the liver secondary to hepatitis C and service 
connection for low back disability.  In February 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.   

The Board notes that the veteran filed a claim for an 
increased rating for hemorrhoids, but during the February 
2006 hearing, the veteran withdrew his appeal on that issue.  
See Hearing Transcript p. 2.

Although the RO has adjudicated the issue of entitlement to 
service connection for hepatitis C on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to service connection for hepatitis 
C, cirrhosis of the liver secondary to hepatitis C, and low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  In June 1997, the RO denied the veteran's claim of 
service connection for hepatitis.  The veteran did not 
perfect an appeal to that claim, and that decision is final.  

2.  Evidence submitted subsequent to the June 1997 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for hepatitis.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1997, the RO denied the veteran's claim for service 
connection for hepatitis based on the lack of evidence 
establishing that hepatitis was occurred in or caused by the 
veteran's military service.  The veteran did not perfect an 
appeal to that claim, and that decision is final.  38 C.F.R. 
§ 20.302.

The veteran submitted a claim to reopen in May 2000, and in 
January 2002, the RO denied the claim to reopen based on the 
failure to submit new and material evidence.  However, the 
veteran filed a timely Notice of Disagreement, and 
subsequently, in June 2003, the veteran submitted a private 
medical opinion stating that his disability occurred in 
service.  Specifically, the private examiner stated that 
"[a]pparently the patient contracted hepatitis C or non-A, 
non-B in 1973 as documented in his DA Form 3647 that states 
that he has non-A, non-B hepatitis that is from LOD (line of 
duty)."  See Private Medical Opinion (May 2003).  In the 
July 2003 Statement of the Case (SOC), the RO reopened and 
denied the claim on its merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical opinion is new evidence because it was not previously 
considered by VA decision makers in June 1997.  The evidence 
is material because it relates to the reason for denial by 
providing medical evidence of occurrence of the disability in 
service, thus raising a reasonable possibility of 
substantiating the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for hepatitis C is reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for hepatitis C has been reopened by 
new and material evidence, the claim must be reviewed on a de 
novo basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In the opinion of the Board, additional development 
is necessary. 

A 1973 service medical record noted a diagnosis of hepatitis, 
type unspecified, and also noted a positive line of duty 
determination.  At the time of his discharge, it was reported 
that he was to be transferred to a VA hospital and the 
veteran has testified that he was admitted to the Montrose VA 
Hospital.  Based on the recent private examiner's opinion, a 
VA medical opinion is necessary for the proper adjudication 
of this claim.  Appellate consideration of the issue of 
service connection for cirrhosis will be deferred as it is 
inextricably related to the question of service connection 
for hepatitis C.

Additionally, throughout the veteran's period of service, he 
complained of back pain.  Service medical records dated June 
and August 1972 noted that the veteran had spina bifida 
occulta.  However, a June 1973 service medical record noted 
that the veteran had a muscle strain.  Recent medical records 
show that the veteran suffers from nerve pressure, edema, 
decreased range of motion, muscle spasms, and degenerative 
changes with osteophite spurring.  Therefore, the Board finds 
that a VA examination is necessary to make a decision on this 
claim as well.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should attempt to obtain the records of the 
veteran's treatment at the Montrose VA Hospital shortly 
after his separation from service in September 1973.  
All records obtained should be associated with the 
claims file.  

2.  The veteran should be afforded a VA examination by 
an appropriate physician to determine the likely 
etiology of the veteran's hepatitis C.  The claim's 
folder must be made available to and reviewed by the 
examiner prior to the completion of the examination, 
and all necessary tests should be conducted.  Based on 
review of the medical evidence of record, the veteran's 
testimony at hearings on appeal, examination of the 
veteran and sound medical principles, the physician 
should provide an opinion on the following questions:   
(a) is it at least as likely as not that the hepatitis 
diagnosed during service as unspecified hepatitis was 
hepatitis C and (b) if hepatitis C was present during 
service whether it is at least as likely as not that it 
was due to other than drug abuse (see testimony re drug 
abuse and possible other risk factors advanced during 
the course of February 2006 hearing).  The examiner 
must explain the rationale for all opinions given.  

3.  The veteran should be afforded a VA orthopedic 
examination to determine the nature and etiology of any 
low back disability.  The claim's folder must be made 
available to and reviewed by the examiner prior to the 
completion of the examination, and all necessary tests 
should be conducted.  The examiner is requested to 
review the claim's file and address the following 
questions: (a) what is/are the proper diagnosis(es) of 
the veteran's low back disability during his military 
service to include consideration of whether the veteran 
had acquired back disability superimposed on a 
congenital defect; (b) if the low back disability 
during service was of congenital origins or otherwise 
clearly existed prior to service, was such a condition 
clearly and unmistakable not aggravated during military 
service; (c) if any low back disability shown during 
service did not exist prior to service, is it at least 
as likely as not that it represented the onset of 
chronic back disability now present.  The examiner must 
explain the rationale for all opinions given.  

4.  Following completion of the above, readjudicate the 
issues on appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a Supplemental 
Statement of the Case and allow the veteran an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


